DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/109,829, filed on 6 July 2016.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 24-26, 32, 33, 36, 37, 41, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winkler US 2016/0327908.
Regarding claim 18, Winkler discloses a mechanical isotropic harmonic oscillator comprising: a frame (5); a mass configured to oscillate (7); and three co-planarly arranged flexure rods (9), each flexure rod connecting the mass to the frame, wherein axes of longitudinal extension of the three flexure rods are oriented to be non-parallel with respect to each other, see Figs. 1-7.  
Regarding claim 24, Winkler discloses the oscillator, further comprising: a pin attached to the mass, the pin arranged perpendicular to a plane formed by the co-planarly arranged flexure rods, an axis defined by the pin traversing a center of gravity of the mass (85) [0090]-[0094].  
Regarding claim 25, Winkler discloses, further comprising: a crank pivotably attached with respect to the frame having a slot for engaging with the pin, see [0090]-[0094].  
Regarding claim 26, Winkler discloses an oscillator comprising: a frame (5); 3Amendment of February 25, 2022 Response to Office Action of November 24, 2021 Serial No. 16/269,578 Attorney Docket No.: P2671US02 a mass configured to oscillate (7); and three flexing means (9), each flexing means connecting the mass to the frame and axes of longitudinal extension of the three flexing means oriented to be non-parallel with respect to each other to limit or block one rotational degree of freedom of the mass with respect to the frame, see Figs. 1-7.  
Regarding claim 32, Winkler discloses the oscillator, wherein the three flexing means are arranged in a same plane, further comprising: 4Amendment of February 25, 2022 Response to Office Action of November 24, 2021 Serial No. 16/269,578 Attorney Docket No.: P2671US02a pin attached to the mass arranged perpendicular to the same plane, an axis of the pin traversing a center of gravity of the mass  (85) [0090]-[0094].  
Regarding claim 33, Winkler discloses the oscillator, further comprising: a crank pivotably attached with respect to the frame having a slot for engaging with the pin  (85) [0090]-[0094].  
Regarding claim 36, Winkler discloses the oscillator, wherein the three co- planarly arranged flexure rods are configured to block one rotational degree of freedom of the mass with respect to the frame around an axis that is perpendicular to a plane defined by the three co-planarly arranged flexure rods, see Figs. 1-7, [0075]-[0078].  
Regarding claim 37, Winkler discloses the oscillator, wherein the mass and the three co-planarly arranged flexure rods are arranged such that a center of gravity of the mass intersects with a plane defined by defined by the three co-planarly arranged flexure rods, see Figs. 1-7.  
Regarding claim 41, Winkler discloses the oscillator, wherein the three flexing means are arranged in a same plane, and wherein the three flexing means are configured to block one rotational degree of freedom of the mass with respect to the frame around an axis that is perpendicular to the same plane, see Figs. 1-7, [0075]-[0078].  
Regarding claim 42, Winkler discloses the oscillator, wherein the three flexing means are arranged in a same plane, and wherein the mass and the three flexing means are arranged such that a center of gravity of the mass intersects with the same plane, see Figs. 1-7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 29-31, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Schieferstein US 1,595,169.
Regarding claim 21, Winkler further discloses the oscillator comprising a support (i.e. the stem portion seen in Fig. 7) arranged transversal to a plane formed by the co-planarly arranged flexure rods, Fig. 7.
Winkler does not disclose the support is a fourth flexure rod.
However, Schieferstein discloses an oscillator where the support is a flexure rod (k), pg. 1 lines 80-86 pg. 2 lines 29-37, 120-128.
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the support of Winkler to be a fourth flexure rod as suggested by Schieferstein because doing so allows the mass to easily cooperate when it is being driven by the crank (Winkler [0090]-[0094]; Schieferstein g).
Regarding claim 29, Winkler further discloses the oscillator wherein the three flexing means are arranged in a same plane (Figs. 1-7) comprising a support (i.e. the stem portion seen in Fig. 7) arranged transversal to the same plane, Fig. 7.
Winkler does not disclose the support is a fourth flexing means.
However, Schieferstein discloses an oscillator where the support is a flexing means (k), pg. 1 lines 80-86 pg. 2 lines 29-37, 120-128.
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the support of Winkler to be a fourth flexing means as suggested by Schieferstein because doing so allows the mass to easily cooperate when it is being driven by the crank (Winkler [0090]-[0094]; Schieferstein g). 
Regarding claim 22, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein an axis of extension of the fourth flexure rod is arranged to be perpendicular to the plane formed by the co-planarly arranged flexure rods, traversing a center of gravity of the mass, see Winkler Figs. 1-7.  
Regarding claim 30, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein the fourth flexing means is arranged to be perpendicular to the same plane, traversing a center of gravity of the mass, see Winkler Figs. 1-7.  
Regarding claim 34, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein the fourth flexure rod defines a length L between a first attachment point at the mass and a second attachment point at the frame, wherein the plane formed by the three co-planarly arranged flexure rods intersects at a distance L/8 with the fourth flexure rod measured from the first attachment point, see Winkler Figs. 1-7.  
Regarding claim 39, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein the fourth flexing means defines a length L between a first attachment point at the mass and a second attachment point at the frame, wherein the same plane intersects at a distance L/8 with the fourth flexing means measured from the first attachment point, see Winkler Figs. 1-7.  
Regarding claims 23 and 31, Winkler further discloses the oscillator, wherein the mass includes half of a spherical shell (Fig. 7), with a center of gravity of the mass at a rotational center of the oscillating motion, see Figs. 1-7; axis A.
Winkler does not disclose the mass includes a solid sphere, a spherical shell, or a dumbbell.
However, Schieferstein discloses an oscillator the mass includes a solid sphere, a spherical shell, or a dumbbell with a center of gravity of the mass at a rotational center of the oscillating motion, see element a in Figs. 2-4, 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the half spherical shell shape of Winkler with a solid sphere or spherical shell as suggested by Schieferstein because simply substituting one known oscillating mass in the art for another provides the predictable result that the device will still be able to oscillate at a desired frequency to provide accurate timekeeping. 

Claims 35, 38, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Ecaubert GB 190921843.
Regarding claim 35, Winkler discloses the oscillator wherein the axes of longitudinal extension of the flexure rods are oriented at 90 degrees with respect to each other, see Figs. 1-7.  
Winkler does not disclose an oscillator wherein the axes of longitudinal extension of the three flexure rods are oriented at 120 degrees with respect to each other.  
However, Ecaubert discloses an oscillator wherein the axes of longitudinal extension of the three flexure rods are oriented at 120 degrees with respect to each other or alternatively there could be four flexure rods (compare Figs. 3 with 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler’s flexure rods to be three flexure rods oriented at 120 degrees rather than four oriented at 90 degrees as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexure rods versus four flexure rods would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Regarding claim 38, Winkler further discloses the oscillator, wherein one end of each one of the three flexure rods is attached to the frame, and another end of each one of the three flexure rods is attached to the mass, the flexure rods forming a quadrilateral arrangement see Figs. 1-7.
Winkler does not disclose the flexure rods form a triangular arrangement.  
However, Ecaubert discloses an oscillator where three flexure rods form a triangular arrangement in Fig. 4.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler’s flexure rods to be three flexure rods in a triangular arrangement rather than four in a quadrilateral arrangement as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexure rods versus four flexure rods would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Regarding claim 40, Winkler discloses the oscillator wherein the axes of longitudinal extension of the flexing means are oriented at 90 degrees with respect to each other, see Figs. 1-7.  
Winkler does not disclose an oscillator wherein the axes of longitudinal extension of the three flexing means are oriented at 120 degrees with respect to each other.  
However, Ecaubert discloses an oscillator wherein the axes of longitudinal extension of the three flexing means are oriented at 120 degrees with respect to each other or alternatively there could be flexing means (compare Figs. 3 with 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler’s flexing means to be three flexing means oriented at 120 degrees rather than four oriented at 90 degrees as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexing means versus four flexing means would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Regarding claim 43, Winkler further discloses the oscillator, wherein one end of each one of the three flexing means is attached to the frame, and another end of each one of the three flexing means is attached to the mass, the flexing means forming a quadrilateral arrangement see Figs. 1-7.
Winkler does not disclose the flexing means form a triangular arrangement.  
However, Ecaubert discloses an oscillator where three flexing means form a triangular arrangement in Fig. 4.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler’s flexing means to be three flexing means in a triangular arrangement rather than four in a quadrilateral arrangement as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexing means versus four flexing means would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claim amendments have necessitated the new grounds of rejection set forth in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844